                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
HSBC BANK, USA,                                     )
                                                    )
                                                    )
               Plaintiff,                           )
                                                    )
        vs.                                         )   Civil Action No. 19-1313
                                                    )
                                                    )   Judge Nora Barry Fischer
VANCE STRADER,
                                                    )
                                                    )
               Defendant,                           )

                                  MEMORANDUM ORDER
       AND NOW, this 16th day of October, 2019, upon consideration of the Motion to Proceed

In Forma Pauperis filed by pro se Defendant Vance Strader (“Strader”) as well as the

accompanying Notice of Removal, (Docket No. [1]), wherein he has attempted to remove a

foreclosure action wherein Plaintiff HSBC Bank, USA seeks an in rem judgment of $31,915.66

plus costs against him in the Court of Common Pleas of Allegheny County, based upon his

assertions that this Court has original subject matter jurisdiction under 28 U.S.C. § 1331 because

his counterclaims arise under various federal laws and alternatively under 28 U.S.C. § 1332 due

to the fact that his counterclaims seek in excess of $3 million from diverse party HSBC,

       IT IS HEREBY ORDERED that Strader’s Motion to Proceed In Forma Paueris [1] is

GRANTED;

       IT IS FURTHER ORDERED that pursuant to 28 U.S.C. § 1447(c), this matter is

REMANDED to the Court of Common Pleas of Allegheny County, forthwith;

       IT IS FURTHER ORDERED that the Clerk of Court shall mark this case CLOSED and

serve a certified copy of this Order on the Prothonotary for the Court of Common Pleas of

Allegheny County, forthwith.




                                                1
       In so holding, the Court notes that “[f]ederal courts are courts of limited jurisdiction.”

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114 S.Ct. 1673, 128 L.Ed.2d 391

(1994). “They possess only that power authorized by Constitution or statute, which is not expanded

by judicial decree.” Id. (internal citations omitted). In every case, the Court has “an independent

obligation to determine whether subject-matter jurisdiction exists, even in the absence of a

challenge from any party.” Arbaugh v. Y & H Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 163

L.Ed.2d 1097 (2006). When a party removes a case to federal court, the Court must “evaluate

whether that action could have been brought originally in federal court.” Home Depot U. S. A.,

Inc. v. Jackson, 139 S. Ct. 1743, 1748, 204 L. Ed. 2d 34 (2019), reh'g denied, No. 17-1471, 2019

WL 3538074 (U.S. Aug. 5, 2019). The Court should remand the case “[i]f at any time before final

judgment it appears that the [Court] lacks subject matter jurisdiction.” 28 U.S.C. § 1447(c).

Strader, as the removing party asserting that the Court has jurisdiction over this case, bears the

burden of establishing same. Kokkonen, 511 U.S. at 377, 114 S.Ct. 1673.

       Having considered the matter, the Court finds that the instant removal is both procedurally

and substantively deficient under the relevant removal statutes, necessitating a remand of this

matter to state court for lack of subject matter jurisdiction. To this end, the removal is procedurally

defective because the removal is untimely under 28 U.S.C. § 1446(b)(1) which requires the notice

of removal to be filed within thirty (30) days of Strader’s receipt of the Complaint “through service

or otherwise” and he entered his appearance in state court in April of 2019 at which time he

successfully petitioned that court to set aside a default judgment entered against him and has

proceeded to litigate the matter there until the present removal was made six months later. See 28

U.S.C. § 1446(b)(1) (“The notice of removal of a civil action or proceeding shall be filed within

30 days after the receipt by the defendant, through service or otherwise, of a copy of the initial



                                                  2
pleading setting forth the claim for relief upon which such action or proceeding is based.”).

Additionally, to the extent that the removal is premised on diversity of citizenship, 28 U.S.C. §

1441(b)(2) bars a Pennsylvania citizen such as Strader from removing a civil action to this Court

on diversity grounds. See 28 U.S.C. § 1441(b)(2) (“A civil action otherwise removable solely on

the basis of the jurisdiction under section 1332(a) of this title may not be removed if any of the

parties in interest properly joined and served as defendants is a citizen of the State in which such

action is brought.”). In any event, these procedural deficiencies cannot be cured because the

purported removal is erroneously based upon counterclaims arising under federal law and/or the

amount in controversy at issue in such counterclaims both of which are insufficient to establish

subject matter jurisdiction over the removed action.

       With respect to the removal under § 1331, as this Court has held previously,

               “[t]he presence or absence of federal-question jurisdiction is
               governed by the ‘well-pleaded complaint rule,’ which provides that
               federal [question] jurisdiction exists only where a federal question
               is presented on the face of the plaintiff's properly pleaded
               complaint.” Berne Corp. v. Government of The Virgin Islands, 570
               F.3d 130, 136 (3d. Cir. 2009) (citation to quoted source omitted).
               Under this standard, “there can be no removal on the basis of a
               federal question unless the federal law under which the claim arises
               is a direct and essential element of the plaintiffs['] case.” In re
               Community Bank of Northern Virginia, 418 F.3d 277, 293 (3d Cir.
               2005) (citations omitted, emphasis added). Because “[r]emoval
               statutes are ... strictly construed, with all doubts ... resolved in favor
               of remand,” Defendants bear “a heavy burden of showing that” this
               action “is properly [in] federal court.” Brown v. Jevic, 575 F.3d 322,
               326 (3d Cir. 2009) (citations omitted).
Alpha Fin. Mortg., Inc. v. Baugh, Civ. A. No. 09-814, 2009 WL 3681858, at *2 (W.D. Pa. Nov. 3,

2009). Simply put, “a defendant cannot create federal jurisdiction by asserting federal defenses or

counterclaims to a state law foreclosure complaint.” U.S. Bank Nat'l Ass'n v. Vaughn, No. 1:18-

CV-01826, 2019 WL 3022799, at *2 (M.D. Pa. May 6, 2019), report and recommendation


                                                   3
adopted, No. 1:18-CV-1826, 2019 WL 3022356 (M.D. Pa. May 24, 2019) (citations omitted).

Here, Strader lists the “federal questions” upon which the removal relies to include, among other

things, federal common law, the Fair Debt Collection Practices Act, the Fair Credit Reporting Act,

various provisions of the U.S. Constitution, 42 U.S.C. §§ 1983, and 1985, federal securities laws,

as well as the RICO Act, and he admits that “[t]hese Federal questions will also be the basis for

all my counterclaims.” (Docket No. 1-1 at 1-2). Hence, the alleged federal defenses and

counterclaims cannot serve as the basis for a removal and the assertion of federal question

jurisdiction must be denied.

       As to the removal on the basis of diversity jurisdiction, it is Strader’s burden to demonstrate

that the parties are completely diverse and that the amount in controversy is in excess of the

jurisdictional threshold of $75,000. See 28 U.S.C. § 1332(a). While the parties here are diverse,

Strader has not shown that the operative complaint filed against him seeks an amount in excess of

$75,000. See 28 U.S.C. § 1446(c)(2) (“If removal of a civil action is sought on the basis of the

jurisdiction conferred by section 1332(a), the sum demanded in good faith in the initial pleading

shall be deemed to be the amount in controversy”). As noted, the foreclosure complaint expressly

seeks less than the jurisdictional amount as HSBC requests an in rem judgment in the amount of

$31,915.66 plus costs and fees, amounts which do not approach the $75,000 threshold. (Docket

No. 1-1). Strader also bases his removal on the purported $3 million value of his counterclaims.

(Docket No. 1). Setting aside the lack of support for such a valuation of the counterclaims, the

Supreme Court has held that “[s]ection 1441(a) […] does not permit removal based on

counterclaims at all, as a counterclaim is irrelevant to whether the district court had ‘original

jurisdiction’ over the civil action.” Home Depot, 139 S.Ct. at 1748. Therefore, as Strader has




                                                 4
failed to demonstrate that this Court has diversity jurisdiction over the state court foreclosure

complaint, this Court lacks subject matter jurisdiction over this case.

       Accordingly, this matter is remanded to the Court of Common Pleas for all further

proceedings, forthwith.



                                              s/Nora Barry Fischer__________
                                              Nora Barry Fischer
                                              Senior U.S. District Judge


cc/ecf: All counsel of record.
       Prothonotary, Court of Common Pleas of Allegheny County
cc:    Vance Strader
       7234 Kendron Street
       Pittsburgh, PA 15208
       (via regular and certified mail)




                                                 5
